DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gilbert Smolenski on 1/14/2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A submarine branching apparatus comprising: 
a first demultiplexer configured to demultiplex a first wavelength-multiplexed optical input signal from a first terminal station, that includes a first wavelength band including a C-band and a second wavelength band including an L-band, into a first wavelength-multiplexed optical signal in the first wavelength band and a second wavelength-multiplexed optical signal in the second wavelength band; 
a first optical add/drop circuit configured to output at least a third wavelength- multiplexed optical signal included in the first wavelength-multiplexed optical signal to a second terminal station and output a fifth wavelength-multiplexed optical signal in 
a second optical add/drop circuit configured to output at least a sixth wavelength- multiplexed optical signal included in the second wavelength-multiplexed optical signal to [[a]] the second terminal station and output an eighth wavelength-multiplexed optical signal in the second wavelength band acquired by multiplexing at least a seventh wavelength-multiplexed optical signal included in the second wavelength-multiplexed optical signal and a third wavelength-multiplexed optical input signal from the second terminal station; and 
a first multiplexer configured to multiplex the fifth wavelength-multiplexed optical signal input from the first optical add/drop circuit and the eighth wavelength-multiplexed optical signal input from the second optical add/drop circuit, and output the multiplexed signal to a third terminal station.

Claim 9. (Currently Amended) An optical submarine cable system comprising: 
a first terminal station, a second terminal station, and a third terminal station each of which is capable of outputting a wavelength-multiplexed optical signal; and 
a submarine branching apparatus coupled with the first terminal station, the second terminal station, and the third terminal station through an optical submarine cable, wherein the submarine branching apparatus includes: 
a first demultiplexer configured to demultiplex a first wavelength-multiplexed optical input signal from the first terminal station, that includes a first wavelength band including a C- band and a second wavelength band including an L-band into a first wavelength-multiplexed optical signal in the first wavelength band and a second wavelength-multiplexed optical signal in the second wavelength band; 

a first optical add/drop circuit configured to output at least a third wavelength- multiplexed optical signal included in the first wavelength-multiplexed optical signal input from the first demultiplexer to the second terminal station and output a fifth wavelength-multiplexed optical signal in the first wavelength band acquired by multiplexing at least a fourth wavelength- multiplexed optical signal included in the first wavelength-multiplexed optical signal input from the first demultiplexer and a second wavelength-multiplexed optical input signal from the second terminal station; 
a second optical add/drop circuit configured to output at least a sixth wavelength- multiplexed optical signal included in the second wavelength-multiplexed optical signal to [[a]] the second terminal station and output an eighth wavelength-multiplexed optical signal in the second wavelength band acquired by multiplexing at least a seventh wavelength-multiplexed optical signal 5ActiveUS 190509940v.1Application No. 16/637,542Docket No.: 2207946.00446US 1Amendment dated October 18, 2021Reply to Office Action of July 16, 2021included in the second wavelength-multiplexed optical signal and a third wavelength-multiplexed optical input signal from the second terminal station; and a first multiplexer configured to multiplex the fifth wavelength-multiplexed optical signal input from the first optical add/drop circuit and the eighth wavelength-multiplexed optical signal input from the second optical add/drop circuit, and output the multiplexed signal to the third terminal station.
Claim 17. (Currently Amended) An optical communication method comprising: 
demultiplexing a first wavelength-multiplexed optical input signal from a first terminal station, that includes a first wavelength band including a C-band and a second wavelength band including an L-band, into a first wavelength-multiplexed optical signal in the first wavelength band and a second wavelength-multiplexed optical signal in the second wavelength band; 
outputting at least a third wavelength-multiplexed optical signal included in the first wavelength-multiplexed optical signal to a second terminal station and outputting a fifth wavelength-multiplexed optical signal in the first wavelength band acquired by multiplexing at least a fourth wavelength-multiplexed optical signal included in the first wavelength-multiplexed 8 ActiveUS 190509940v.1Application No. 16/637,542Docket No.: 2207946.00446US 1Amendment dated October 18, 2021Reply to Office Action of July 16, 2021optical signal and a second wavelength-multiplexed optical input signal from a second terminal station; 
outputting at least a sixth wavelength-multiplexed optical signal included in the second wavelength-multiplexed optical signal to [[a]] the second terminal station and output an eighth wavelength- multiplexed optical signal in the second wavelength band acquired by multiplexing at least a seventh wavelength-multiplexed optical signal included in the second wavelength-multiplexed optical signal and a third wavelength-multiplexed optical input signal from the second terminal station; and 
multiplexing the fifth wavelength- multiplexed optical signal and the eighth wavelength-multiplexed optical signal, and outputting the multiplexed signal to a third terminal station.

Allowable Subject Matter
Claims 1-7, 9-15, 17-22, and 25 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 9, and 17, the Examiner agrees with the arguments in the Remarks filed 10/18/2021 regarding the previously cited references not teaching the amended portions of the claims. Upon further search and consideration, the prior art made of record fails to teach these limitations in the context of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/           Examiner, Art Unit 2637